DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is drawn to a CNC process, however the specification does to disclose that the CNC process is. In the art, a “CNC Machining Process” can be used for a wide range of machine work, which includes, but is not limited to grinder, mills, 3D cutting, etc. Therefore, it is unclear as to what the metes and bounds are to a CNC process or what even the speciation shows support for. For purposes of examination, the Examiner interprets it to me any sort of machine work. Claims 3-4, 6-8 depend off of claims 2 and 5 and are further rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mosteller et al. 2019/0385035 in view of Tsao 2008/0197533.

Regarding claim 1, Mosteller discloses a metal card manufacturing method comprising the steps of: preparing a metal sheet (first film sheet 160) having a given size capable of accommodating a plurality of individual cards [FIG 4-7] [196-219]; forming holes (spaced locations 102) on at least one or more edges of stacked sheets formed by stacking a plurality of sheets inclusive of adhesive sheets (first and second polymer based adhesive sheets) [114] [140] [185-187] [202] and an inlay sheet (inlay 280) on which antenna coils are printed, the plurality of sheets having the same size capable of accommodating the plurality of individual cards as each other [FIG 4-5]; placing the metal sheet on top of the stacked sheets [FIG 4-7]; forming a metal card sheet through lamination among the metal sheet and the stacked sheets; 
However, Mosteller fails to explicitly disclose fitting the holes formed on the stacked sheets to pins located on a loading plate. Tsao discloses fitting the holes formed on the stacked sheets to pins (pins 134) located on a loading plate (lower mold 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mosteller in view of Tsao as they are analogous art and Tsao discloses producing “producing payment cards with dynamic magnetic stripe devices that can be brought to a highly finished state in less than maximally secure production facilities” [9].
Regarding claim 2, Mosteller in view of Tsao discloses all of the limitations of claim 1. Mosteller further discloses the step of cutting the metal card sheet comprises the step of injecting cooling alcohol {cooling provided by another lamination device [55] further it is well known the in the art to use alcohol to cool), while cutting the individual card outlines by means of a cutting tool in a CNC process (milling) [55] [68] [204] [248].
Regarding claim 3, Mosteller in view of Tsao discloses all of the limitations of claim 2. Tsao further forming holes on at least one or more edges of the stacked sheets comprises the step of punching the holes on positions adjacent to peaks at which the two or more edges of the stacked sheets meet [40] [FIG 2, Tsao].
Regarding claim 4, Mosteller in view of Tsao discloses all of the limitations of claim 3. Claim 4 is a conditional statement, “comprising the step of exchanging the cutting tool with new one if cutting operations for the individual card outlines are performed over the number of 
Regarding claim 5, Mosteller in view of Tsao discloses all of the limitations of claim 3. Mosteller further discloses preparing the metal sheet comprises the steps of: forming holes (spaced locations 102) on at least one or more edges of the metal sheet; [200] and forming insertion spaces (pockets) on the underside of the metal sheet coming into contact with the stacked sheets through a CNC process (milling) [144] [205, Mosteller].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mosteller et al. 2019/0385035 in view of Tsao 2008/0197533, as applied to claims 1-5 above, and in further view of Mosteller et al. 2018/0025261 (herein referred to as Mosteller ‘261).

Regarding claim 6, Mosteller in view of Tsao discloses all of the limitations of claim 5. However, neither explicitly disclose inserting a machined layer made of a plastic material into the insertion spaces. Mosteller ‘261 discloses inserting a machined layer (pocket) made of a plastic material into the insertion spaces [103] [FIG 21-23]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mosteller and Tsao in view of Mosteller ‘261 as they are analogous art and Mosteller ‘261 further discloses, “… edge recess 12b thereof, may be sized to facilitate press-fit insertion of the metallic member 10 in to the opening 20 of the surround 22.” [103].
Regarding claim 7, Mosteller in view of Tsao and Mosteller ’261 discloses all of the limitations of claim 6. Mosteller further discloses preparing the metal sheet further comprises 
Regarding claim 8, Mosteller in view of Tsao and Mosteller ’261 discloses all of the limitations of claim 7. Mosteller further discloses metal card sheet further comprises the step of cutting chip (chip pocket 142) exposure areas having a smaller width than the machined layer exposure portions and located inside each individual card outline to allow the antenna coils of the inlay sheet to be exposed to the outside [FIG 7].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASIFA HABIB/Examiner, Art Unit 2887         

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887